Case 1:19-cv-22057-JEM Document 4 Entered on FLSD Docket 05/28/2019 Page 1 of 7




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF
                               FLORIDA MIAMI DIVISION

                                     CASE NO: 1:19-cv-22057
  COSME COLDERON,

        Plaintiff,

  v.

 CDM LANDSCAPING, CORP.,
 a Florida Corporation, and
 ABRAHAM HERNANDEZ, individually,
         Defendants.
                                                /

                 DEFENDANTS’ ANSWER AND AFFIRMATIVE DEFENSES

        Defendants, CDM LANDSCAPING, CORP. and ABRAHAM HERNANDEZ

 (“Defendants”), file this Answer and Affirmative Defenses to Plaintiff’s Complaint [D.E. No. 1].

 In response to the numbered paragraphs of the Complaint, Defendants state:

         1.      Paragraph 1 characterizes this action and no response is required. To the extent

  a response is required, Defendants deny the allegations.

         2.      Defendants admit that the United States District Court for the Southern District

  of Florida has jurisdiction over this controversy. All other allegations in Paragraph 2 are denied.

         3.      Defendants are without knowledge as to Plaintiff’s current residency and

  therefore deny the allegation. All other allegations in Paragraph 3 are denied.

         4.      Defendants admit that they do business in Miami-Dade County. All other

  allegations in Paragraph 4 are denied.

         5.      Admitted.
Case 1:19-cv-22057-JEM Document 4 Entered on FLSD Docket 05/28/2019 Page 2 of 7
                                                                           CASE NO: 1:19-cv-22057


         6.      Defendants admit that venue is proper in the United States District Court for the

  Southern District of Florida. All other allegations in Paragraph 6 are denied.

         7.      Defendants admit that the listed forms of relief are sought. Defendants deny that

  such relief is warranted. All other allegations in Paragraph 7 are denied.

         PLAINTIFF’S FACTUAL ALLEGATIONS COMMON TO ALL COUNTS

         8.      Denied.

         9.      Defendants admit that Plaintiff worked in excess of 40 hours on at least one or

  more work weeks. Defendants deny that plaintiff was not paid for the hours worked. All other

  allegations in Paragraph 9 are denied.

         10.     Denied.

         11.     Denied.

         12.     Denied.

         13.     Denied.

         14.     Denied.

         15.     Defendants are without knowledge as to Plaintiff’s arrangements with his

  attorneys and therefore deny the allegations. All other allegations in Paragraph 15 are denied.

                                          Count I
                       Wage and Hour Federal Statutory Violation Against
                                CDM LANDSCAPING, CORP.

         16.     Defendants incorporate their responses to Paragraphs 1 through 15.

         17.     Paragraph 17 characterizes the cause of action and no response is required. To

  the extent a response is required, Defendants deny the allegations.

         18.     Defendants admit that the quoted language can be found in the referenced statute.

  All other allegations in Paragraph 18 are denied.



                                                 2
Case 1:19-cv-22057-JEM Document 4 Entered on FLSD Docket 05/28/2019 Page 3 of 7
                                                                          CASE NO: 1:19-cv-22057


            19.   Defendants admit that the United States District Court for the Southern District

  of Florida has jurisdiction over this controversy. All other allegations in Paragraph 19 are

  denied.

            20.   Denied.

            21.   Denied.

            22.   Denied.

            23.   Denied.

            24.   Denied.

            25.   Denied.

            26.   Denied.

         In response to the ad damnum clause following Paragraph 26, Defendants deny that

 Plaintiff is entitled to the relief requested, or any relief.

                                              Count II
                                        FLSA Violation Against
                                       ABRAHAM HERNANDEZ

            27.   Defendants incorporate their responses to Paragraphs 1 through 15.

            28.   Admitted.

            29.   Denied.

            30.   Denied.

            31.   Denied.

         In response to the ad damnum clause following Paragraph 31, Defendants deny that

 Plaintiff is entitled to the relief requested, or any relief.




                                                      3
Case 1:19-cv-22057-JEM Document 4 Entered on FLSD Docket 05/28/2019 Page 4 of 7
                                                                             CASE NO: 1:19-cv-22057


                                             Count III
                                       FLSA Retaliation Against
                                     CDM LANDSCAPING, CORP.

          32.     Defendants incorporate their responses to Paragraphs 1 through 15.

          33.     Defendants admit that the quoted language can be found in the referenced statute.

  All other allegations in Paragraph 33 are denied.

          34.     Denied.

          35.     Denied.

          36.     Denied.

         In response to the ad damnum clause following Paragraph 36, Defendants deny that

 Plaintiff is entitled to the relief requested, or any relief.

                                             Count IV
                                       FLSA Retaliation Against
                                     CDM LANDSCAPING, CORP.

          37.     Defendants incorporate their responses to Paragraphs 1 through 15.

          38.     Defendants admit that the quoted language can be found in the referenced statute.

  All other allegations in Paragraph 38 are denied.

          39.     Denied.

          40.     Denied.

          41.     Denied.

         In response to the ad damnum clause following Paragraph 41, Defendants deny that

 Plaintiff is entitled to the relief requested, or any relief.

                                              Count V
                             Retaliation Under Fla. Stat. § 44.205 Against
                                    CDM LANDSCAPING, CORP.

          42.     Defendants incorporate their responses to Paragraphs 1 through 15.



                                                      4
Case 1:19-cv-22057-JEM Document 4 Entered on FLSD Docket 05/28/2019 Page 5 of 7
                                                                                  CASE NO: 1:19-cv-22057


          43.     Denied.

          44.     Denied.

          45.     Denied.

          46.     Denied.

          47.     Denied.

          48.     Denied.

          49.     Denied.

          50.     Denied.

         In response to the ad damnum clause following Paragraph 50, Defendants deny that

 Plaintiff is entitled to the relief requested, or any relief.

                                     AFFIRMATIVE DEFENSES

         Without admitting liability or the burden of proof as to Plaintiff’s allegations, Defendants state

 their affirmative defenses as follows:

         1.       Plaintiff was never employed by Defendants.

         2.       Defendants are not subject to liability under the FLSA for any alleged failure to pay

 overtime compensation for either “preliminary or postliminary activities” or for “walking, riding, or

 traveling to and from the actual place of performance of the principal activity or activities which such

 employee is employed to perform,” in accordance with the Portal-to-Portal Act, 29 U.S.C. § 254.

         3.       All or part of the time which Plaintiff seeks compensation does not constitute

 compensable working time, including all meal periods in accordance with 29 C.F.R. § 785.19.

         4.       Any insubstantial or insignificant periods of recorded working time beyond the

 scheduled working hours of Plaintiff, which as a practical administrative matter cannot be recorded

 precisely for payroll purposes, are de minimis and may be properly disregarded for payroll purposes, in

 accordance with 29 C.F.R. § 785.47.



                                                      5
Case 1:19-cv-22057-JEM Document 4 Entered on FLSD Docket 05/28/2019 Page 6 of 7
                                                                                   CASE NO: 1:19-cv-22057


         6.        Any periods of overtime that Defendants did not have actual or constructive knowledge

 of are not compensable.

         7.        Backpay for work not performed by Plaintiff as a consequence of any purported

 wrongful termination (whether under the FLSA or the Florida Worker’s Compensation Law), as well as

 front pay and injunctive relief, is not recoverable to the extent Plaintiff’s employment was in violation of

 the Immigration Reform and Control Act of 1986.

         8.        Defendants reserve the right to raise any additional affirmative defenses as discovery

 may reveal.


  Dated this May 28, 2019

                                                   Respectfully submitted,

                                                   /s/Mark J. Beutler
                                                   Mark J. Beutler, Esq.
                                                   Florida Bar No. 0023400
                                                   Email: mjb@mjbpa.com
                                                   LAW OFFICES OF MARK J. BEUTLER, P.A.
                                                   9100 S. Dadeland Boulevard, Suite 1500
                                                   Miami, FL 33156
                                                   Telephone: (786)-497-7710
                                                   Facsimile: (786) 513-4651

                                                   /s/W. Daniel Zaffuto
                                                   W. Daniel Zaffuto, Esq.
                                                   Florida Bar No. 0743461
                                                   Email: daniel.zaffuto@zaffutolaw.com
                                                   W. DANIEL ZAFFUTO, P.A.
                                                   1108 Kane Concourse, Suite 212
                                                   Bay Harbor Islands, FL 33154
                                                   Telephone: (305) 428-2197
                                                   Facsimile: (305) 428-2338

                                                   Counsel for Defendants




                                                       6
Case 1:19-cv-22057-JEM Document 4 Entered on FLSD Docket 05/28/2019   Page 7 of 7
                                                          CASE NO: 1:19-cv-22057




                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on May 28, 2019, I electronically filed the foregoing document
 with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being
 served this day on all counsel of record identified on the attached Service List in the manner
 specified, either via transmission of Notices of Electronic Filing generated by CM/ECF or in some
 other authorized manner for those counsel or parties who are not authorized to receive
 electronically Notices of Electronic Filing.


                                              /s/ Mark J. Beutler______
                                               Mark. J. Beutler



                                        SERVICE LIST


 Anthony M. Georges-Pierre, Esq.
 Florida Bar No.: 533637
 agp@rgpattorneys.com
 Max L. Horowitz., Esq.
 Florida Bar No.: 118269
 mhorowitz@rgpattorneys.com
 REMER & GEORES-PIERRE, PLLC
 COURTHOUSE TOWER
 44 West Flagler Street, Suite 2200
 Miami, FL 33130
 Telephone: (305) 416-5000
 Facsimile: (305) 416-5005




                                                7
